NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                  MOTION AND, IF FILED, DETERMINED


                                  IN THE DISTRICT COURT OF APPEAL
                                  OF FLORIDA
                                  SECOND DISTRICT


MICHAEL SHELTON AS TRUSTEE       )
OF THE 8712 MCADAM RESIDENTIAL   )
LAND TRUST,                      )
                                 )
          Appellant,             )
                                 )
v.                               )          Case No. 2D17-4836
                                 )
                                 )
FEDERAL NATIONAL MORTGAGE        )
ASSOCIATION; STEVEN D. CRAGG;    )
KIMBERLY R. CRAGG; UNKNOWN       )
TENANT I; UNKNOWN TENANT Il;     )
COPPERFIELD AT TAMPA             )
HOMEOWNERS' ASSOCIATON,          )
INC.; CITIBANK, NATIONAL         )
ASSOCIATION, SUCCESSOR BY        )
MERGER WITH CFSB, NATIONAL       )
ASSOCIATION, SUCCESSOR BY        )
MERGER WITH CITIBANK FEDERAL     )
SAVINGS BANK; THE UNKNOWN        )
BENEFICIARIES OF THE 8712        )
MCADAM RESIDENTIAL LAND          )
TRUST; UNKNOWN SPOUSE OF         )
MICHAEL SHELTON, AND ANY         )
UNKNOWN HEIRS, DEVISEES,         )
GRANTEES, CREDITORS, AND OTHER   )
UNKNOWN PERSONS OR UNKNOWN       )
SPOUSES CLAIMING BY, THROUGH     )
AND UNDER ANY OF THE ABOVE-      )
NAMED DEFENDANTS,                )
                                 )
          Appellees.             )
                                 )
                                 )
Opinion filed February 8, 2019.

Appeal from the Circuit Court for
Hillsborough County; Rex M. Barbas,
Judge.

Ivan D. Ivanov of The Ivanov Law Firm,
P.A., Tampa, for Appellant.

Matthew A. Ciccio of Aldridge Pite, LLP,
Delray Beach, for Appellee Federal
National Mortgage Association.

No appearance for the remaining Appellees.


PER CURIAM.


             Affirmed.



NORTHCUTT, MORRIS, and ROTHSTEIN-YOUAKIM, JJ., Concur.




                                           -2-